763 So.2d 1264 (2000)
Glenn SMITH, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Appellee.
No. 1D99-3707.
District Court of Appeal of Florida, First District.
July 6, 2000.
Glenn Smith, Appellant, Pro Se.
Robert A. Butterworth, Attorney General, and Douglas T. Squire, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's denial of his complaint for declaratory judgment. Because we find that the appellant has sufficiently stated a cause of action pursuant to Martinez v. Scanlan, 582 So.2d 1167 (Fla.1991), and May v. Holley, 59 So.2d 636 (Fla.1952), and because the appellant is seeking an appropriate remedy in the circuit court, see, e.g., Vaughn v. Department of Corrections, 754 So.2d 752 (Fla. 1st DCA 2000), we reverse and remand for further proceedings.
The appellant filed an amended notice of appeal in response to the trial court's entering a second order on August 23, 1999, *1265 again denying the complaint. Because this second order was entered after the appellant filed his initial notice of appeal, it is void for lack of jurisdiction and we do not consider it.
REVERSED and REMANDED.
ALLEN, LAWRENCE and BENTON, JJ., CONCUR.